Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 contain phrases lacking proper antecedent basis (see below).  For the purpose of examination, the examiner assumes the following amendment to claims 1-13.
Claim 1.	[A] machine (1) for 
Claim 2.	
Claim 3.	
Claim 4.	
Claim 5.	
Claim 6.	
Claim 7.	
Claim 8.	
Claim 9.	
Claim 10.	
Claim 11.	
Claim 12.	
Claim 13.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101966502A in view of Manzi et al (US 2015/0147460).
As to claim 1, CN’502 discloses (see Fig 1 and para [0028]) a machine (1) for machining a vehicle (vehicle 111 is capable of being a railroad wagon) wherein the machine comprises: a holding structure (see Fig 1 for a gantry frame) having a first upright (vertical column 17, see para [0028]) and a second upright (vertical column 17, see para [0028]) that is capable of extending along respective first direction and second direction substantially parallel and adapted to be arranged on the opposite side with respect to a wagon (vehicle 111) to be machined; a sliding means (16, 112) of the 
Regarding claim 2, in CN’502 (see Fig 1 and para [0028]) the holding structure (the gantry frame) comprises a substantially horizontal beam (see Fig 1) associated with the first upright (17) and the second upright (17) to define an inverted U-shape (when the columns are vertical). 
As to claim 3, in CN’502 the sliding means (16, 112) comprise at least a first sliding base (see Fig 1) along the main direction (horizontal direction) and capable of being locked together with the first upright (17). 
Regarding claim 4, in CN’502 the sliding means (16, 112) comprise first guide means adapted to guide the first sliding base (see Fig 1) along the main direction (horizontal direction). 
As to claim 5, in CN’502 the sliding means (16, 112) comprise at least a second base (see Fig 1) sliding along the main direction (horizontal direction) and capable of being locked together with the second upright (17). 

As to claim 7, in CN’502 (see para [0028-0029]) the machining means (1, 4) comprise movement means (moving platform 26, rails on columns 17) of the first robot (1) and of the second robot (4). 
Regarding claim 8, in CN’502 the movement means (moving platform) comprise: at least a first longitudinal guide (rails on column 17) associated with the first upright (17) and extending along the first direction; and at least a first slide element (22) supporting the first robot (1) and associated with the first longitudinal guide (rails on column 17) for the movement of the first robot (1) along said first direction. 
Regarding claim 9, in CN’502 the movement means (moving platform) comprise: at least a second longitudinal guide (rails on column 17) associated with the second upright (17) and extending along the second direction; and at least a second slide element (22) supporting the second robot (4) and associated with the first longitudinal guide (rails on column 17) for the movement of said second robot (4) along the first direction. 
Regarding claim 10, in CN’502 the first robot (1) and the second robot (4) are movable independently the one with respect to the other. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN 101966502A in view of Manzi et al (US 2015/0147460) as applied to claim 1 and further in view of Panyard et al (US 6,264,534) and Vähänen et al (US 2017/0203318A1).
.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101966502A in view of Manzi et al (US 2015/0147460), Panyard et al (US 6,264,534) and Vähänen et al (US 2017/0203318A1) as applied to claim 11 further in view of Shimbara et al (US 5,394,654).
CN’502 as modified lacks teaching the machining means comprising at least one pressure sensor operatively connected to the sanding device. However, in Shimbara et al teaches (see column 23, lines 53-65) sanding robots (two robots -first and second robots) each having a sanding device (tool 150) and a pressure sensor.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the machining means comprising at least one pressure sensor in CN’502 as modified to bring the sanding material into contact with the vehicle body surface under uniform pressure over the entire area thereof as taught by Shimbara et al (see column 23, lines 60-65).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717